JAMES ARTHUR BIGGINS, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 734, 2009.
Supreme Court of Delaware.
Submitted: January 13, 2010.
Decided: March 11, 2010.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices

ORDER
MYRON T. STEELE, Chief Justice.
This 11th day of March 2010, having considered the appellant's opening brief and the State's motion to affirm, we have determined that the December 1, 2009 denial of postconviction relief should be affirmed. The Superior Court did not err when concluding that the appellant's fifth motion for postconviction relief was untimely, repetitive and procedurally defaulted without exception.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.